In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Durante, J.), dated February 22, 1996, as, pendente lite, (1) awarded custody of the children of the parties to the defendant wife and granted him unspecified visitation, (2) awarded child support in the amount of $1,000 per month and maintenance in the amount of $500 per month, (3) awarded the defendant wife interim counsel fees in the amount of $5,000, and (4) awarded the defendant wife $3,000 towards the fee for the appraisal of his business.
Ordered that the order is affirmed insofar as appealed from, with costs.
The trial court did not improvidently exercise its discretion in making any of the various awards of pendente lite relief in issue here. Mindful of the proposition that modifications of pendente lite awards should rarely be made by an appellate court and that the remedy is in a speedy trial, we decline to disturb the order (see, e.g., Fried v Fried, 225 AD2d 584). Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.